DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on December 20, 2021 to the non-final Office action of September 20, 2021 is acknowledged. The Office action on the currently pending claims 1-5 and 7-15 follows.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first wall” and “second wall” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claimed subject matter “first wall” and “second wall” must be defined in the specification in order to sufficiently determine the scope of the claims.
Claim Objections
Claims 9, 13, and 15 are objected to because of the following informalities:
Claim 9: the clause “the one passage and another passage” should be amended to recite “the one passage and the another passage” because antecedent basis for the another passage was previously established in the claim.
Claim 13: the clause “a circuit board” should be amended to recite “a second circuit board” in order to establish antecedent basis for the second circuit board.
Claim 15: the clause “the pair of radiator plates interposes the transformer” should be amended to recite “the transformer interposes the pair of radiator plates”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 14 recites the limitation “side wall”. The scope for the side wall and side walls is insufficient and conflicts with the scope of the side wall in claim 1. The side wall appears to comprise the first wall and the second wall because the side wall is defined in [0018] of Applicant’s Specification as follows “the first and the second opening are formed in the side wall” and the first wall and the second wall is defined in claim 1 as follows “a first opening formed in the first wall and a second opening formed in the second wall”. For the purpose of examination, side wall is being interpreted as comprising the first wall and the second wall.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Love (US Patent 5,831,847) in view of Nagami et al. (US Patent 8,462,505) or alternatively over Love in view of Marsh et al. (US 2011/0121782) and Nagami.
Regarding claim 1, Love discloses (Fig.1, 2, 4, 5, and 10) a DC power supply device (Fig.1) that converts an alternating current supplied from an external AC power source (66) into a direct current , the wall portion including a first wall (sides of 12 where 22 is disposed and sides of 10 tangent to sides of 12 where 22 is disposed) and a second wall (side of 12 where 24 is disposed); a first opening (22) formed in the first wall and a second opening (24) formed in the second wall to communicate an inside (inside of 10 and 12) of the housing with an outside (outside of 10 and 12) of the housing; a circuit portion (Fig.10) comprising a first circuit element (46, Q1, and 64) and a second circuit element (44 and T1) those fixed within the housing and configured to convert the alternating current to the direct current (Col.8 and Lns.31-34); a regulation wall portion (28 and 34) fixed to the housing and providing, within the housing and in cooperation with the wall portion, a first air passage (40 and the two passages between 34A and the wall portion across from 34A containing 22) in communication with the first opening (first air passage in communication with first opening), a second air passage (36) in communication with the second opening (second air passage in communication with second opening), and a bent air passage (38, Col.5 and Lns.1-4, draft angle of 2 degrees) allowing the first air passage and the second air passage to communicate with each other (the bent air passage is in between the first air passage and the second air passage which allows them to communicate), the regulation wall portion including a regulation plate (28 and 34, as defined in Applicant’s specification, see [0033], the regulation plate and the regulation wall portion are the same element) which extends in parallel to the first wall (part of 28 and 34, labeled 28A and 34A, extends parallel to the first wall); and a fan (30) configured to generate an air-flow (50) flowing between the first air passage and the second air passage through the bent air passage (Col.10 and Lns.66-67, Col.11 and Lns.1-28), wherein the first circuit element comprises at least one switching element (Q1), wherein the fan is positioned to face the second opening (30 faces 24), wherein the regulation plate is a radiator plate (28 and 34 are heat sinks which act as radiator plates, Col.8 and Lns.26-29) on which the at least one switching element is positioned (Q1 is mounted on 34), wherein the first circuit element is positioned in the first air passage (46 and Q1 positioned in 40), wherein the second circuit element is positioned in the second air passage (44 positioned in 36).
Alternatively, Marsh teaches (Fig.1) a DC power supply device (3) supplies the direct current (abstract: direct current supplied to the power tool) to a power tool (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Marsh to modify Love such that the DC power supply device supplies the direct current to a power tool in order to provide the power tool with an improved power source assembly (i.e., providing a more space efficient/compact power source that has a longer usable life due to the improved cooling structure of the power source) as disclosed by Love (Col.4 Lns.19-26).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
However, Love (alone or in combination with Marsh) fails to explicitly disclose the regulation plate is overlapped with the first opening when viewing in a direction perpendicular to the first wall, wherein the first circuit element is positioned between the regulation plate and the first opening in the direction perpendicular to the first wall.
However, Nagami teaches (Fig.9) the regulation plate (107A) is overlapped with the first opening (120) when viewing in a direction (direction perpendicular to 120) perpendicular to the first wall (102A), wherein the first circuit element (131) is positioned between the regulation plate and the first opening in the direction perpendicular to the first wall (131 is between 107A and 120).

Furthermore, the Office notes that the above modification would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the improved cooling efficiency since such a modification would only involve a change in shape and a rearrangement of parts. A change in shape and a rearrangement of parts are generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976) and In re Japikse, 86 USPQ 70.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 2, Love discloses the circuit portion comprises a rectification circuit (64) configured to rectify the alternating current (Col.8 and Lns.30-39); and a transformation circuit (Q1, T1, CR1, 70, R2, and L4) configured to transform voltage output from the rectification circuit (Col.9 Lns. 45-55) and convert the alternating current to direct current (Col.8 and Lns.30-39), wherein the first circuit element (46, Q1, and 64) is contained in the rectification circuit (64 from the first circuit element is 
Regarding claim 3, Love discloses the second circuit element comprises a transformer (T1).
Regarding claim 4, Love discloses the circuit portion comprises an input portion (66, 64, 68, Q1, R1, P) to which the alternating current is input, and an output portion (S CR1, 70, R2, L4, 72A, and 72B) from which the direct current is output, wherein the transformer comprises a primary winding (P) contained in the input portion, and a secondary winding (S) contained in the output portion, and wherein the at least one switching element (Q1) is contained in the input portion.
Regarding claim 5, Love discloses the regulation wall portion comprises a rib (32 shown in Fig.5) protruding from the wall portion of the housing (32 shown in Fig.5 protrudes from 12 in an inward direction) in a direction (inward) crossing a direction (direction of 50) of the air-flow (32 shown in Fig.5 crosses the direction of 50 when it tries to flow into the second air passage around the sides of 28A), the rib being positioned downstream of a center (center of T1) of the second circuit element in the direction of the air-flow (32 shown in Fig.5 is downstream of the center of T1 in the direction of 50).
Regarding claim 7, Love discloses the fan is positioned to face the second opening to suck air inside the housing (since the fan is in the housing it sucks air inside), the first opening functioning as an air inlet opening (22) and the second opening functioning as an air outlet opening (24).
Regarding claim 8, Love discloses the fan is positioned to face the second opening to blow air into the housing (since the fan is in the housing it blows air inside), the first opening functioning as an air outlet opening (22), and the second opening functioning as an air inlet opening (24) (air is able to enter and exit from both 22 and 24 so they can both be considered either an inlet or an outlet).
Regarding claim 9, Love discloses the first wall comprises two walls (see Fig.5 below), and the regulation plate comprises two plates (see Fig.5 below), wherein the first air passage has: one passage (see Fig.5 below) defined between one of the two walls and one of the two plates; and another passage  defined between remaining one of the two walls and remaining one of the two plates, and wherein the second air passage is defined between the two plates (36 is defined between the two 28A’s), and wherein the one passage and another passage are joined with the second air passage through the bent air passage (38 join the one passage and the another passage with 36).

    PNG
    media_image1.png
    536
    516
    media_image1.png
    Greyscale

Regarding claim 10, Love discloses the regulation wall portion comprises the regulation plate (28 and 34) having a first surface (surface of 34 facing T1) and a second surface (surface of 28 facing T1) positioned opposite to the first surface (the surface of 28 is opposite to the surface of 34), and wherein the first surface constitutes a first part (34 is a defining part of 40) of the first air passage; and the second surface constitutes a second part (28 is a defining part of 36) of the second air passage.
Regarding claim 11, Love discloses the regulation plate has a portion (portion of 28 and 34) adjacent to the bent air passage (28 and 34 are adjacent to 38), the portion being formed with at least 
Regarding claim 12, Love discloses a first circuit board (26) on which the first circuit element, the second circuit element, and the regulation wall portion are surface-mounted (46, 44, 28, and 34 are surface mounted to 26), the circuit board facing the first air passage, the second air passage and the bent air passage (26 faces the first air passage, the second air passage, and the bent air passage).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Love and Nagami, or alternatively over Love, Marsh, and Nagami, as applied to claim 12 above, and further in view of Katooka et al. (US Patent 5,831,240).
Regarding claim 13, Love discloses a circuit board on which a controller (Col.9, Lns.14-18: controller, Fig.10) configured to control operation of the first circuit element is mounted; and an output terminal portion (DC output terminal portion at 19) including a plurality of terminals (72A and 72B) (Col.5, Lns.22-23 and Col.8, Lns.45-49: 19, 72A, and 72B are all a part of the DC output) configured to be electrically connected to the power tool, wherein the first circuit board is positioned below the second air passage (26 is below the second air passage when the device is oriented as viewed in Fig.2), and wherein the output terminal portion is positioned above the second air passage (DC output terminal portion at 19 is positioned above a lower portion of the second air passage positioned below 19).
Love in view of Marsh and Nagami fails to explicitly disclose the second circuit board is positioned beside the second air passage in a horizontal direction and wherein the fan is positioned opposite to the second circuit board with respect to the second air passage.
However, Katooka teaches (Fig.2 and 17, and Col.12 Lns.3-7: the configuration shown in figure 2 can be applied to figure 17) a second circuit board (636) on which a controller (18) is mounted (Figs.2 and 17: the controller 18 which is provided on the board 616 is indirectly mounted on the second circuit 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Katooka to modify Love in view of Nagami (or as modified by Marsh and Nagami) such that a second circuit board is positioned beside the second air passage and opposite to the fan in a way that the controller is mounted to the second circuit board, as claimed, in order to increase the area for additional circuit elements to be mounted on while providing the second circuit board in a location where circuit elements that generate heat that are mounted on the second circuit board can be easily cooled.
Examiner’s Note: Further regarding claim 13, the Office notes that the limitations “configured to control operation of the first circuit element is mounted” and “configured to be electrically connected to the power tool” are functional limitations. Since the structure of the device of Love is identical to the claimed structure, the device of Love is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the controller is taught to control circuit 
Regarding claim 14, Love discloses wherein the wall portion comprises an upper wall (top wall of 12), a lower wall (bottom wall of 10) and a side wall (side walls of 10 and 12) connecting the upper wall and the lower wall to each other (the side walls of 10 and 12 connect the top wall of 12 to the bottom wall of 10); wherein the circuit board is provided on the lower wall (26 is provided on the bottom wall of 10), wherein the side wall comprises a bent passage defining portion (the side walls of 10 form a passage and have a draft of 2 degrees making them bent) defining a part (part of 38) of the bent air passage (the bent passage defines a part of the bent air passage), wherein the first opening and the second opening are formed in the side wall other than the bent passage defining portion (22 and 24 are formed on the side walls of 12), wherein the regulation wall portion is positioned between the upper wall and the circuit board (28 and 34 are positioned between the top wall of 12 and the bottom wall of 10), and the regulation wall portion has one end (end of 28 connected to the side wall of 12 through 32 shown in Fig.5) connected to a portion (portion of the side wall of 12 connected to 32 shown in Fig.5) of the side wall, the portion being adjacent to the first opening and other than the bent passage defining portion (the portion of the side wall of 12 connected to 32 shown in Fig.5 is adjacent 22), the regulation wall portion extending toward the bent passage defining portion such that another end of the regulation wall portion is positioned away from the bent passage defining portion to provide a bent air passage (28 and 34 extend toward 38 by partially defining the bent passage and another end of 28 and 34 are positioned in the first air passage and the second air passage away from the bent passage), and wherein the first circuit element and the second circuit element are oriented in upstanding postures in a direction (vertical direction) from the circuit board toward the upper wall (the first circuit element and the second circuit element are in an upstanding posture because they extend from 26 upwards towards the top wall of 12).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Love (US Patent 5,831,847) in view of Marsh et al. (US 2011/0121782).
Regarding claim 15, Love discloses (Fig.1, 2, 4, 5, and 10) a DC power supply device (Fig.1) configured to convert an alternating current (alternating current from 66) supplied from an external AC power (66) source into a direct current (Col.8, Lns.31-34), the DC power supply device comprising: a housing (case C) comprising a pair of side walls (see Fig.5 above: two walls) extending in parallel to each other, each of the pair of side walls having a first opening (22) to communicate an inside (inside of 10 and 12) of the housing with an outside (outside of 10 and 12) of the housing; a transformer (T1) fixed within the housing and configured to convert the alternating current to the direct current; and a pair of radiator plates (see Fig.5 above: two plates) extending in parallel to the pair of side walls (the pair of radiator plates extend parallel to the first wall) and fixed to the housing and providing an air passage (see Fig.5 above: one passage and another passage) within the housing and in cooperation with the side walls, wherein the pair of radiator plates is arranged in the housing such that the pair of radiator plates interposes the transformer (T1 interposes the pair of radiator plates because T1 is between the pair of radiator plates when viewed from the side view along the y-axis) therebetween in a direction (see Fig.5 below, direction perpendicular to the pair of side walls) perpendicular to the pair of side walls.
Love fails to explicitly disclose a DC power supply device supplies the direct current to a power tool.
However, Marsh teaches (Fig.1) a DC power supply device (3) supplies the direct current (abstract: direct current supplied to the power tool) to a power tool (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Marsh to modify Love such that the DC power supply device supplies the direct current to a power tool in order to provide the power tool with an improved power source 
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

    PNG
    media_image2.png
    313
    369
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments filed on December 20, 2021 have been considered, but notes that Applicant’s arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (see rejection above).
	However, regarding Applicant’s argument that the Love reference fails to disclose “the pair of side walls 34A interpose the transformer T1 therebetween” as now claimed in new claim 15, the Office 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang (US 2014/0036439) discloses a first airflow passage and a second airflow passage.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 2835                                                                                                                                                                                                        
/STEPHEN S SUL/Primary Examiner, Art Unit 2835